DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:  Claim 4 ends with “;” instead of a “.”   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 (and corresponding claim 2) and 8 (and corresponding dependent claims 9-11) recites “the own device.”  It is unclear what “the own device” is, the applicant’s specification does not provide details which would clarify the device and its function and purpose.

Claim 1 (and corresponding claim 2) and 8 (and corresponding dependent claims 9-11) recites the limitation "the own device" in line 8 (claim 1) and line 13 (claim 8).  There is insufficient antecedent basis for this limitation in the claim.


Claim 8 (and corresponding dependent claims 9-11) recites “a plurality of communication devices….the communication device according to claim 3….a portion or all of the plurality of communication devices….the respective communication devices….the respective communication devices….the respective communication devices….the respective communication devices….the respective communication devices.  The claim language is vague and unclear.  The applicant should clarify the 

Claims 9-11 are unclear.  Claim 9 (and corresponding dependent claim 10) and Claim 11 recite “one or more of the plurality of communication devices constituting the distribution tree do not include the media type control section but include a first 5communication device configured to transmit…”  Claim 8 (independent claim) recites 
15a portion or all of the plurality of communication devices include ….a media type control section.  It is unclear how one or more communication devices do not include a media type control section when claim 8 requires a portion or all of the plurality of communication devices to include a media control type section. 
Claim 9 (and corresponding dependent claim 10) also recites media information of the child node and the descendant node of the first communication device.  The child node and the descendant node are of the one or more communications devices which include the first communication device.  It is unclear how they are the child node or descendant node of first communication device (an element).
Claim 10 recites “wherein the communication control device transmits, to a parent node of the first communication device, media information of the first communication device and the child node and the descendant node of the first communication device in 30accordance with a structure of the distribution tree with regard to the first communication device.” It is unclear what the first communication device is as it is not described in the specification and it is an element.  The first communication 
Claim 11 recites… when the communication control device receives the node information that only includes the playback media information of the own device from the first 10communication device, media information of the first communication device is transmitted to the first communication device.”  It is unclear how the media information of the first communication device is transmitted to the first communication device.

Claims 1-11 include the following elements: playback processing section, media information storage section, media type control section in claim 1 (and corresponding dependent claim 2) and 8 (and corresponding claims 9-11), playback processing section, media information storage section, media type control section in claim 3 (and corresponding dependent claim 4 and claims 8-11) and node storage section, distribution configuration forming section in claim 5 (and corresponding dependent claim 6-7) and 8 (and corresponding claim 9-11), mode information storage section, distribution configuration forming section (claim 7) and first communication device (claims 9-11).   There is insufficient disclosure of support in the applicant’s specification.
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., “playback processing section configured to," “ node storage section configured to” and “distribution See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the sections  are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
 Yang et al (US 2011/0219137 and hereafter referred to as “Yang”).
Regarding Claim 1, Yang discloses a communication device that constitutes a distribution tree of a data distribution system for distributing multimedia data and that is capable of redistributing the multimedia data received from a distribution source device or another 5communication device to one or more other communication devices serving as a child node, the communication device comprising: 
a playback processing section configured to play and output corresponding media among the received multimedia data in accordance with playback media information indicating a media type designated by the own device (Figure 5, 602, 608, Page 10, paragraph 0118-0121 -  Page 3, paragraph 0026, Page 4, paragraph 0039, the element/portion/code/instruction that performs the function);  
 10a media information storage section configured to store the playback media information of the own device and media information including respective pieces of playback media information of the child node and a descendant node on a route where the own device exists in the distribution tree (Page 3, paragraph 0026-0028, Figure 2, Page 4, paragraph 0039, Figure 1, Figure 4, the element/portion/code/instruction that performs the function, Figure 5, 610, Page 10, paragraph 0118-0121); 
a media type control section configured to control a redistribution media 15type on a basis of the respective pieces of playback media information of the child node and the descendant node included in the media information when distributing the multimedia 
a redistribution section configured to redistribute, to the child node, media data selected from the multimedia data on a basis of the redistribution media type 20obtained by the media type control section (Figure 1, figure 4, Page 3, paragraph 0026, Figure 5, 606, the element/portion/code/instruction that performs the function, Page 10, paragraph 0118-0121).  
Regarding Claim 2, Yang discloses all the limitation of claim 1.  Yang discloses  comprising: a media information reception section configured to receive the media information including the respective pieces of playback media information of the 25child node and the descendant node from the child node, and cause the media information storage section to store the received media information (Figure 5, 606, 610, Page 3, paragraph 0026-0028, the element/portion/code/instruction that performs the function, Page 10, paragraph 0118-0121); and a media information transmission section configured to transmit media information obtained by integrating the playback media information of the own device and the respective pieces of playback media information of the child node and 30the descendant node that are held in the media information storage section, to the distribution source device or another communication device serving as a parent node (Page 4, paragraph 0039-0041, Figure 2, Figure 5, 606, the element/portion/code/instruction that performs the function, Page 10, paragraph 0118-0121).  

5a media information storage section configured to store media information including playback media information that is to be directly distributed along the distribution tree and that indicates respective media types requested to be played by one or more communication devices and respective pieces of playback media information of a child node and a descendant node on a route where each of the 10communication devices exists (Figure 5, 610, Figure 2, Page 3, paragraph 0027, 0028, Page 10, paragraph 0118-0121, the media information, the element/portion/code/instruction that performs the function); 
a media type control section configured to control a distribution media type on a basis of the playback media information of the respective communication devices and the respective pieces of playback media information of the child node and the descendant node that are included in the media information when distributing 15the multimedia data to the respective communication devices (Figure 1, Figure 2, Figure 4, the element/portion/code/instruction that performs the function, Figure 5, 602, Page 10, paragraphs 0118-0121); and 
a distribution section configured to distribute, to the respective communication devices, media data selected from the multimedia data on a basis of the distribution media type obtained by the media type control section (Page 3, paragraph 0027-0028, 
Regarding Claim 4, Yang discloses all the limitation of claim 3.  Yang discloses  
204 a media information reception section configured to receive the playback media information of the respective communication devices and the media information including the respective pieces of playback media information of the child node and the descendant node from the respective communication devices, and  25cause the media information storage section to store the received playback media information and the received media information (Figure 5, 606, 610, Page 3, paragraph 0026-0028, the element/portion/code/instruction that performs the function, Page 10, paragraph 0118-0121);  
Regarding Claim 5, Yang discloses a communication control device that controls communication between one or more distribution source devices each of which distributes multimedia data and 30communication devices each of which plays the multimedia data received from the distribution source device or another communication device and each of which is18RL0101US01 (OK20013US1) 39/43 capable of redistributing the received multimedia data to one or more other communication devices, in a data distribution system including the distribution source device and the plurality of communication devices, the communication control device comprising:  
5a node information acquisition section configured to acquire node information of the distribution source device, and node information including playback media information indicating media types requested to be played by the respective communication devices (Figure 5, 606, Page 2, paragraph 0024-0028, 0041, Figure 3, 
a node information storage section configured to store the node information 10of the distribution source device and the node information of the respective communication devices (Page 2, paragraph 0024, 0027-0028, it is inherent that the list is buffered as each node maintains a list and data blocks, Figure 5, 610, Page 10, paragraph 0119, the element/portion/code/instruction that performs the function); 
a distribution configuration forming section configured to construct a distribution tree of the data distribution system corresponding to the media types requested to be played by the respective communication devices on a basis of the 15playback media information of the respective communication devices (Page 2, paragraph 0024, 0026, Page 4, paragraph 0041, Figure 5, 602, Figure 1, Figure 3, Figure 4, the element/portion/code/instruction that performs the function); and 
a transmission section configured to transmit information related to distribution paths between respective nodes constituting the distribution tree, to the corresponding distribution device and the respective communication devices (Figure 1, Figure 4, Figure 5, 606, the element/portion/code/instruction that performs the function).  
	Regarding Claim 6, Yang discloses all the limitation of claim 5.  Yang discloses  
wherein the node information storage section generates media information to be provided to the respective communication devices constituting the distribution tree on a basis of the distribution tree constructed by the distribution configuration forming section and the playback media information of the respective 25communication device (Page 4, paragraph 0041, See Figure 2 and 3 for more details of the communication of 
	Regarding Claim 7, Yang discloses all the limitation of claim 5.  Yang discloses  
wherein the data distribution system is capable of distributing a plurality of pieces of18RL0101US01 (OK20013US1) 40/43 multimedia data, and the distribution configuration forming section constructs the distribution tree for each piece of the multimedia data (Page 2, paragraph 0024, Page 3, paragraph 0026, Figure 1, Figure 4, See also Figure 2 and 3 for more details of the communication between the devices).  
5Regarding Claim 8, Yang discloses a data distribution system comprising: 
a distribution source device configured to distribute multimedia data (Figure 1, server, streaming data source Page 3, paragraph 0026); 
a plurality of communication devices, each of which is configured to play multimedia data received from the distribution source device or another communication device, and each of which is capable of redistributing the received 10multimedia data to one or more other communication devices (Figure 1, Figure 2, Page 3, paragraphs 0026-0028, nodes, peers); and 
a communication control device configured to control communication between the one or more distribution source device and the communication devices, wherein the distribution source device is the communication device according to claim 3 (see rejection of claim 3, Figure 1, Figure 4, See also Figure 2 and 3 for more details of the communication between the devices), 
15a portion or all of the plurality of communication devices include 

 10a media information storage section configured to store the playback media information of the own device and media information including respective pieces of playback media information of the child node and a descendant node on a route where the own device exists in the distribution tree (Page 3, paragraph 0026-0028, Page 4, paragraph 0039, Figure 1, Figure 4, the element/portion/code/instruction that performs the function, Figure 5, 610, Page 10, paragraph 0118-0121); 
a media type control section configured to control a redistribution media 15type on a basis of the respective pieces of playback media information of the child node and the descendant node included in the media information when distributing the multimedia data to the child node (Page 3, paragraph 0026-0028, Page 4, paragraph 0039-0041, see Figure 2 and Figure 3, the element/portion/code/instruction that performs the function, Figure 5, 602, Page 10, paragraph 0118-0121); and 
a redistribution section configured to redistribute, to the child node, media data selected from the multimedia data on a basis of the redistribution media type 20obtained by the media type control section (Figure 1, figure 4, Page 3, paragraph 0026, Figure 5, 606, the element/portion/code/instruction that performs the function, Page 10, paragraph 0118-0121), and
30the communication control device includes 

a node information storage section configured to store the node information 10of the distribution source device and the node information of the respective communication devices (Page 2, paragraph 0024, 0027-0028, it is inherent that the list is buffered as each node maintains a list and data blocks, Figure 5, 610, Page 10, paragraph 0119, the element/portion/code/instruction that performs the function); 
a distribution configuration forming section configured to construct a distribution tree of the data distribution system corresponding to the media types requested to be played by the respective communication devices on a basis of the 15playback media information of the respective communication devices (Page 2, paragraph 0024, 0026, Page 4, paragraph 0041, Figure 5, 602, Figure 1, Figure 3, Figure 4, the element/portion/code/instruction that performs the function); and 
a transmission section configured to transmit information related to distribution paths between respective nodes constituting the distribution tree, to the corresponding distribution device and the respective communication devices (Figure 1, Figure 4, Figure 5, 606, the element/portion/code/instruction that performs the function).

Regarding Claim 9, Yang discloses all the limitation of claim 8.  Yang discloses  

Regarding Claim 10, Yang and Oneal disclose all the limitation of claim 9.  Yang discloses wherein the communication control device transmits, to a parent node of the first communication device, media information of the first communication device and the child node and the descendant node of the first communication device in 30accordance with a structure of the distribution tree with regard to the first communication device (Page 3, paragraph 0026-0028, Page 4, paragraph 0039, Figure 1, Figure 4, the element/portion/code/instruction that performs the function, Figure 5, 610, Page 10, paragraph 0118-0121).  
Regarding Claim 11, Yang discloses all the limitation of claim 8.  Yang discloses  
wherein one or more of the plurality of communication devices constituting the distribution tree do not include the media type control section (paragraph 0118 – one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 11, 2021